DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 10 recites the limitation "the module" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the energy storage module" as there is antecedent basis.
5.	Claims 11-17 are rejected as depending from claim 10.
6.	Claim 13 recites the limitation "the module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the energy storage module" as there is antecedent basis.
7.	Claim 14 recites the limitation "the units" in line 3 and “the energy storage units” in line 7.  There are insufficient antecedent bases for these limitations in the claim. For the purpose of the plurality of energy storage units" as there is antecedent basis.
8.	Claim 16 recites the limitation "the power supply system voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a power supply system voltage".
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
12.	Claims 10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (WO2016/121644 as cited in IDS dated 9/28/19 with citations from equivalent US 2018/0012484) in view of Luke et al.  (US 2013/0090795).
Regarding claim 10, Sakabe discloses a DC energy storage unit (wireless battery system, Fig. 1), comprising: a plurality of energy storage modules (plurality of battery cell groups 10, Fig. 1, [0031]), each energy storage module comprising a plurality of electrochemical energy storage devices electrically connected in series(Fig. 1); an internal control unit in the energy storage module(cell controller CC, [0031], Fig. 1); an internal power supply for the internal control unit(power supply circuit 31, Fig. 1, [0034]); and a wireless communication system(wireless circuits 40, 210, Fig. 1, [0033], [0035]); but does not explicitly disclose wherein a total voltage of the plurality of energy storage devices in series is greater than or equal to 40 V DC.  
It would have been obvious to one of ordinary skill in the art to provide a total voltage of the plurality of energy storage devices in series is greater than or equal to 40 V DC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 10, Sakabe discloses wherein the plurality of energy storage modules are coupled together in series, or in parallel(Fig. 1), each energy storage unit comprising 
Luke teaches vehicles which employ electric motors as the prime mover or traction motor and, in particular, to providing a detectible indication that a vehicle is powered on and ready to be driven ([0002]).  Luke teaches the AC/DC power converter 206 c may rectify an AC waveform produced by the traction electric motor 116 to a DC form suitable to be supplied to the electrical energy storage device 118 and, optionally, other components such as the control circuit 120 ([0046], Fig. 2).  
It would have been obvious to one of ordinary skill in the art to provide in the internal power supply of Sakabe,  electrical connection to the internal control unit through a rectifying unit as taught by Luke in order to have a DC form suitable to be supplied. 
Regarding claim 12, modified Sakabe discloses all of the claim limitations as set forth above. Modified Sakabe further discloses the rectifying unit comprises one of a diode, transistor, or rectifying bridge (Luke [0046]).

Regarding claim 14, modified Sakabe  discloses all of the claim limitations as set forth above. Modified Sakabe further discloses a DC power supply system(Sakabe, Fig. 1), but does not explicitly disclose comprising: a plurality of energy storage units according to claim 10; a local DC bus connected between each of the plurality of energy storage units.
However, it would have been obvious to one of ordinary skill in the art to have a plurality of energy storage units according to claim 10, a local DC bus connected between each of the plurality of energy storage units in order to supply a greater voltage, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.
Continuing with claim 14, modified Sakabe discloses a system controller for controlling power availability between the local bus and a DC system bus(Sakabe, host system controller SC, Fig. 1, [0035], [0006]); wherein the system controller comprises a wireless communication system for communicating with the plurality of energy storage units (Sakabe [0035]).
Regarding claim 15, modified Sakabe discloses all of the claim limitations as set forth above. Modified Sakabe further discloses the wireless communication system comprises a node of a wireless network, the network having a point to point topology(Sakabe Fig. 1, [0017]).
Regarding claim 16, modified Sakabe discloses all of the claim limitations as set forth above. Modified Sakabe does not explicitly disclose a power supply system voltage is greater than or equal to 500V DC.

Regarding claim 17, modified Sakabe discloses all of the claim limitations as set forth above. Modified Sakabe discloses the DC system bus is a system bus of a vehicle, vessel, aircraft, offshore platform, drilling rig, or powered equipment (Sakabe [0052]).
13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (WO2016/121644 as cited in IDS dated 9/28/19 with citations from equivalent US 2018/0012484) in view of Luke et al.  (US 2013/0090795) as applied to claim 10 above, in view of Richmond (US 2009/0289046).
Regarding claim 11, modified Sakabe discloses all of the claim limitations as set forth above. Modified Sakabe does not explicitly disclose the non-magnetic material comprises a polymer material, or one of polythene, polyamide, or thermoplastic.
Richmond teaches a heated garment(title). Richmond teaches one pocket is a lining pocket 108 for holding a battery pack, while the second pocket is a controller pocket 118(Fig. 1A, [0056]).  Richmond teaches wireless remote receiver controller 1602 which receives control signals from a wireless remote transmitter controller 1600 via radio frequency communication waves 1612(Fig. 16). Richmond teaches the wireless remote transmitter controller 1600 has a receiver housing 1604 made from a thermoplastic material([0079]).  Furthermore, Richmond teaches in FIG. 6C the battery pack housing is made of a rigid polymeric plastic housing ([0065]).
.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, and 12 of copending Application No. 16/496,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 10 recites energy storage module that is similar in structure to the energy storage module recited in claims 1 and 10 of the copending application. Instant claims 11, 12, and 13 recite the limitations of the non-magnetic material, rectifying unit, and sensors are also similar to claims 2, 8, 11, and 12 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724